DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments submitted on 01/15/2022 have been considered and entered.  Claims 1, 2 and 4-6 have amended and claim 3 is canceled.  Therefore, claims 1, 2 and 4-6 are now pending in the present application.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kunzler et al. (US 2014/0262633 A1) in view of Wnuk et al. (US 2012/0211410 A1). 
Regarding claim 1, Kunzler et al. discloses an airbrake filter assembly (note fig. 2) for inhibiting an air discharge on an airbrake system from kicking up dust and debris (note the abstract), wherein the filter assembly comprising: a filter element (118) disposed in a catch housing (116) and a catch outlet (120).   
Kunzler et al. fails to disclose a sock being comprised of a fluid permeable material wherein said sock is configured to pass air therethrough, said sock being positionable on a pressure release tube of an air brake system on a vehicle wherein said sock is configured to slow the velocity of air being expelled from the pressure release tube; and a cup being positioned in said sock, said cup being comprised of an air impermeable material wherein said cup is configured to inhibit air from passing therethrough, said cup being aligned with the flow of air outwardly through the pressure release tube such that said cup directs the flow of air laterally through said sock wherein said cup is configured to inhibit the flow of air from producing dust that would result from being blown onto the ground.  However, Wnuk et al. discloses a filter device (figs. 1-4) comprising: a flexible fluid permeable material filter element/sock (23; note [0014]-[0015]) being positionable on a pressure tube (1), and a cup (13) being positioned in the flexible fluid permeable material filter element (23), wherein cup (13) being comprised of an air impermeable material wherein said cup is configured to inhibit air from passing therethrough, said cup being aligned with the flow of air outwardly through the tube such that said cup directs the flow of air laterally through flexible fluid permeable material filter element (note fig. 5).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the air filter assembly of Kunzler et al. to provide a filter element and a cup as taught by Wnuk et al. will improve the flow of the filtration and thus making it more efficient.  
Regarding claim 4, the modified filter device of Kunzler et al. discloses said perimeter wall (note the side wall of the cup 13 as shown in fig. 2) abuts said outer wall of said sock (note the side wall of the sock 23 as shown in fig. 2), said perimeter wall extending upwardly along said outer wall toward said upper end of said sock.

Claims 2, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kunzler et al. (US 2014/0262633 A1) in view of Wnuk et al. (US 2012/0211410 A1), and further in view of Banks, III et al. (US 10,138,851 B2). 
Regarding claims 2, 5 and 6, the modified filter device of Kunzler et al. discloses said sock (23; note [0014]-[0015]) has an upper end (note the bottom end of the sock 23 as shown in fig. 2), a lower end (note the top end of the sock 23 as shown in fig. 2) and an outer wall (note the side wall of the sock 23 as shown in fig. 2) extending therebetween, said upper being open for (intended of use) insertably receiving the pressure release tube. 
The modified filter device of Kunzler et al. fails to disclose a clamp being coupled around said sock, said clamp being tightenable around the pressure release tube for retaining said sock on the pressure release tube, said clamp being positioned around said outer wall of said sock, said clamp being aligned with said upper end of said sock. However, Banks, III et al. discloses a similar filter device (note figs. 1 and 4) comprising a filter element (103) and a clamp (120) being coupled around the filter element, the clamp being tightenable around a e tube (104) for retaining the filter element on the tube, the clamp being positioned around the outer wall of the filter element, the clamp being aligned with the upper end of the filter element (note fig. 4).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a clamp as taught by Banks, III et al. to fasten the filter element since such clamp is cheap and very simple to use.  

Response to Arguments
Applicant's arguments filed 01/15/2022 have been fully considered but they are not persuasive. 
Regarding Wnuk, the applicant argues that it is not understood how the element 13 of Wnuk is properly interpreted as a cup consistent with the limitations of claim 1.  The examiner notes that claim 1 recites “ a cup being positioned in said sock, said cup being comprised of an air impermeable material wherein said cup is configured to inhibit air from passing therethrough, said cup being aligned with the flow of air outwardly through the pressure release tube such that said cup directs the flow of air laterally through said sock wherein said cup is configured to inhibit a flow of air from moving dust that would result from being blown onto a ground surface, said cup having a bottom wall and a perimeter wall extending upwardly therefrom, said bottom wall resting on said lower end of said sack.”  Wnuk discloses a filter element (3; [0027]) comprising a tube filter element (note the element 13 in fig. 2) corresponds to the claimed cup is being positioned in a filter sock (note the element 23) corresponds to the claimed sock, said tube filter element (13) being comprised of solid support portions corresponds to an air impermeable material (note the filter element is formed of stainless steel or plastic) wherein the solid portions of the filter element is configured to inhibit air from passing therethrough (note the side wall portions of the element 13 as shown in fig. 5 inhibit air from passing therethrough), the filter element (13) being aligned with the flow of air outwardly through the pressure release tube such that the filter element directs the flow of air laterally through the filter sock wherein the filter element is configured to inhibit a flow of air from moving dust that would result from being blown onto a ground surface (note the element 13 directs a flow of air through the filter element 17 as shown in fig. 5), the filter element (13) having a bottom wall (note the bottom end portion of the element 13 adjacent to the portions 29 and 31 of the filter element 23 as shown in fig. 2) and a perimeter wall (note the side wall portion of the element 13 adjacent to the side wall portion 23 as shown in fig. 2) extending upwardly therefrom, said bottom wall (note the bottom end portion of the element 13 adjacent to the end portion 31 of the filter element 23 as shown in fig. 2) resting on said lower end of the filter sock (note the end portion 31 of the filter element 23 as shown in fig. 2).  The examiner further notes that the tube filter element 13 of Wnuk comprises solid portions that inhibit air from passing therethrough and filter opening portions that blocks solid particles (35) but allow air to pass therethrough into the filter sock (23) (note fig. 5).  Therefore, it is clear that the tube filter element (13) that corresponds to the cup meets all of the limitations as recited in the claim and thus the rejection is proper and valid.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUR RASHID whose telephone number is (571)272-7218. The examiner can normally be reached Monday - Friday 9am to 10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT SICONOLFI can be reached on 5712727124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHBUBUR RASHID/Examiner, Art Unit 3657              


/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657